Exhibit 10.3

AMENDMENT NO. 1 TO THE

CEO NON-QUALIFIED STOCK OPTION AGREEMENT

and

CEO PERFORMANCE STOCK UNIT AGREEMENT

THIS AMENDMENT (the “Amendment”) to the CEO Non-Qualified Stock Option Agreement
between the Colfax Corporation (the “Company”) and Steven E. Simms (the
“Grantee”), granted April 28, 2014 (the “Option Agreement”) and the CEO
Performance Stock Unit Agreement between the Company and the Grantee, granted
April 28, 2014 (the “PRSU Agreement”), each under the Company’s 2008 Omnibus
Incentive Plan (the “Plan”), is entered into between the Company and the Grantee
as of July 23, 2015.

WHEREAS, the Company and the Grantee are parties to the Option Agreement and the
PRSU Agreement;

WHEREAS, the Company and the Grantee wish to amend the Option Agreement and the
PRSU Agreement to reflect mutually agreed upon changes in consideration of the
Grantee’s totality of service to the Company and his termination of employment
from the Company effective at the end of the day on July 23, 2015;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree to amend the Option Agreement and PRSU Agreement as
follows:

 

  1. The Vesting Schedule listed in the Option Agreement is hereby deleted and
replaced in its entirety with the following to reflect a proration of the
original vesting period:

“Vesting Schedule:

 

Vesting Date Vesting Percentage July 23, 2015 33-1/3%”

For the avoidance of doubt, in accordance with this Amendment, the number of
shares of the Company covered by the Option Agreement that shall vest on the
Vesting Date shall be 66,982.

 

  2. The provision in the Option Agreement titled “Vesting” is hereby deleted
and replaced in its entirety with the following:

 

  “Vesting This option is only exercisable before it expires and then only with
respect to the vested portion of the option. Subject to the preceding sentence,
you may exercise this option, in whole or in part, to purchase a whole number of
vested shares not less than 100 shares, unless the number of shares purchased is
the total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

      

Your right to purchase the shares of Stock covered by this option, as shown on
the cover sheet, will vest at the time set

 

1



--------------------------------------------------------------------------------

  forth on the cover sheet (hereinafter, the “Vesting Date”); provided, that you
shall only have a right to purchase the number of shares that become vested on
the Vesting Date.

 

       No right to purchase shares of Stock will vest after your Service has
terminated for any reason.”

 

  3. Notwithstanding the definitions of “Service” and “Service Provider” under
the Plan, the termination of the Grantee’s employment with the Company,
effective at the end of the day on July 23, 2015, shall be considered a
termination of Service for purposes of the Option Agreement and the PRSU
Agreement.

By signing this Amendment, you agree to all of the terms and conditions
described in the CEO Non-Qualified Stock Option Agreement and CEO Performance
Stock Unit Agreement, each as amended by this Amendment, and in the Plan. You
acknowledge that you have carefully reviewed the Plan and agree that, except to
the extent otherwise specifically stated in this Amendment, the Plan will
control in the event any provision of this Amendment should appear to be
inconsistent.

 

Grantee:

/s/ Steven E. Simms

Steven E. Simms Company:

/s/ C. Scott Brannan

(Signature) Title:

Senior Vice President of Finance and Chief Financial Officer

 

2